DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 and 16-22, 25, 26 and 28-30 are pending of which claims 1, 16 and 21 are in independent form.
	Claims 1-3, 16, 21, 25 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claims 1-8 and 16-22, 25, 26 and 28-30 are rejected under 35 U.S.C. 101.
	Claims 1-8 and 16-22, 25, 26 and 28-30 are rejected under 35 U.S.C. 103.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 16-22, 25, 26 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s Argument:
Applicant argues, on pages 12-13 of the “Remarks” that “it is respectfully submitted that at least "obtaining attribute data ...," "obtaining anecdotal information ...," "modifying the scope ...," and 

Examiner’s Response:
Examiner respectfully disagrees; Examiner has revised the 35 USC 101 rejection to indicate that the claims are “mental process” generic computing devices performing generic computer functions.


Applicant’s Argument:
Applicant argues, on pages 13-14 of the “Remarks” that “Claims 1-3, 16, 21, and 25 stand rejected under § 112(b) as indefinite. Without conceding the propriety of this rejection, Applicant amends the claims as indicated above to address these issues. Accordingly, Applicant respectfully requests that the § 112 rejection be withdrawn”.

Examiner’s Response:
Examiner respectfully disagrees; the newly added amendments do not overcome the “35 YSC 112(b) [indefinite]”; claims 1, 3, 16, 21, 25 and 28, recite “intent attribute”. The word “intent” is indefinite because intent/intention cannot be measured or given a weight.


Applicant’s Argument:
Applicant argues, on pages 14-15 of the “Remarks” that “However, keywords added to a query based on the personalized profile or based on the current context described in Kasravi do not teach or suggest identifying ambiguities of a scope of a canonical query. Further, Kasravi simply discusses 

Examiner’s Response:
Examiner respectfully disagrees; Examiner further specifies that “ambiguities” is an indefinite and irrelevant term and does not have a specific patentable weight. Furthermore examiner specifies that “ambiguities” can be interpreted in many different ways. When a query is modified (however it maybe) one can argue that it reduces or clarifies the “ambiguities”. Therefore Kasravi clearly teaches resolving ambiguities of the query by adding qualifiers to a scope of a query.


Applicant’s Argument:
Applicant argues, on pages 16-17 of the “Remarks” that “Kasravi does not teach or suggest "identifying one or more attributes of the canonical query that correspond to one or more of the attributes of the database,"”; “Kasravi does not determine "an intent attribute of the canonical query from the one or more identified attributes of the canonical query," nor that "modifying the scope of the canonical query to resolve the one or more ambiguities by adding one or more qualifiers to the scope of the canonical query" is "based on the intent attribute and the anecdotal information," as recited in amended claim 1”.

Examiner’s Response:
Examiner respectfully disagrees; the combination of Kasravi and Grosse clearly teaches, identifying one or more attributes of the [canonical] query that correspond to one or more of the attributes of the database (Grosse: Technologies are disclosed for generating query execution plans 
determining an intent attribute of the [canonical] query from the one or more identified attributes of the [canonical] query (query context/keyword context determines the intent ¶ [0020], [0024], [0026], [0027], [0029], [0030]); 
modifying the scope of the [canonical] query to resolve the one or more ambiguities by adding one or more qualifiers to the scope of the [canonical] query based on the intent attribute and the anecdotal information (The search query is modified based on a personalized profile of a participant generated from at least a contextual information source regarding the participant other than prior search queries made by the participant [Abstract]. FIGS. 3 and 4 are flowcharts of example methods for selecting which keywords of a participant's personalized profile on which basis to modify a base search query by leveraging different personas of the participant in his or her personalized profile ¶ [0004]. Also see ¶ [0012], [0013], [0019], [0022]-[0023]);
canonical query (Grosse: At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136]).


Examiner’s Note
	Examiner hereby specifies that “one or more computer-readable storage media” in claims 21-27 are interpreted to be non-transitory media as defined by the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 16, 21, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 16, 21, 25 and 28, recite “intent attribute”. The word “intent” is indefinite because intent/intention is not patentable. Claims requires further clarification by changing “intent” to a functional process.

Claims 1, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 16 and 21, the newly added amendments,  “obtaining attribute data from a database associated with the personalized analytics system indicating attributes of the database; identifying one or more attributes of the canonical query that correspond to one or more of the attributes of the database; determining an intent attribute of the canonical query from the one or more identified attributes of the canonical query; identifying a scope of the canonical query by selecting one or more scope attributes from the one or more identified attributes of the canonical query; identifying one or more ambiguities of the scope of the canonical query”.
The emphasized limitations above are unclear and cannot be given patentable weight due to ambiguities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 16-22, 25, 26, 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) receiving, via a personalized analytics system, a canonical query …; analyzing the canonical query to determine an intent of the canonical query; and generating, based on the intent and anecdotal information associated with the user, a logical query that reflects a modified scope of the canonical query to extract curated data from a database associated with the personalized analytics system based on the modified scope; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a query” to perform… personalized search.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI; Kas et al. (US 20180246938 A1) [Kasravi] in view of Grosse; Philipp et al. (US 20150379077 A1) [Grosse] in view of Maughan; Benjamin H. et al. (US 20160188667 A1) [Maughan].

Regarding claim 1, Kasravi discloses, a system comprising: one or more processors; and one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations (see Figs. 5, 6 and 9) comprising: 
receiving, via a personalized analytics system, a [canonical] query that is associated with a user (The search query is modified based on a personalized profile of a participant generated from at least a contextual information source regarding the participant other than prior search queries made by the participant [abstract]. FIGS. 3 and 4 are flowcharts of example methods for selecting which keywords of a participant's personalized profile on which basis to modify a base search query by leveraging different personas of the participant in his or her personalized profile ¶ [0004]. Also see ¶ [0012]-[0014], [0019] and [0025]); 
obtaining attribute data from a database associated with the personalized analytics system [indicating attributes of the database] (FIG. 1 is a flowchart of an example method for generating personalized search results for a selected participant of a dialog that relate to concepts or topics of the dialog ¶ [0002]. Also see elements 104 in fig. 1); 
determining an intent attribute of the [canonical] query from the one or more identified attributes of the [canonical] query (query context/keyword context determines the intent ¶ [0020], [0024], [0026], [0027], [0029], [0030]); 
identifying a scope of the [canonical] query by selecting one or more scope attributes from the one or more identified attributes of the [canonical] query (query context/keyword context ¶ [0020], [0024], [0026], [0027], [0029], [0030]); 
identifying one or more ambiguities of the scope of the [canonical] query (The search query is modified based on a personalized profile [Abstract]. Also see ¶ [0004], [0012], [0013], [0019], [0022]-[0029]. The modified query indicates identifying one or more ambiguities; more specifically examiner specifies that these “ambiguities” need to be recognized in order for the queries to be modified); 
obtaining anecdotal information indicating at least one of one or more past user interactions with the personalized analytics system or one or more user preferences pertaining to the personalized analytics system (The search query is modified based on a personalized profile of a participant generated from at least a contextual information source regarding the participant other than prior search queries made by the participant. The modified search query is evaluated against an information store to retrieve search results relevant to the modified search query, and the search results output to the participant [Abstract], Also see ¶ [0004], [0012], [0013], [0019], [0022]-[0023]); 
modifying the scope of the [canonical] query to resolve the one or more ambiguities by adding one or more qualifiers to the scope of the [canonical] query based on the intent attribute and the anecdotal information (The search query is modified based on a personalized profile of a participant generated from at least a contextual information source regarding the participant other than prior search queries made by the participant [Abstract]. FIGS. 3 and 4 are flowcharts of example methods for selecting which keywords of a participant's personalized profile on which basis to modify a base search query by leveraging different personas of the participant in his or her personalized profile ¶ [0004]. Also see ¶ [0012], [0013], [0019], [0022]-[0023]); and 
generating, a logical query that reflects the modified scope of the [canonical] query to extract curated data from the database based on the modified scope (The contextual keywords are then appended to the base search query using logical operators (108) ¶ [0022]. The contextual keyword is added or appended to the base search query using a logical AND operator, so that the modified search query is "unionized AND law" for the lawyer and is "unionized AND chemistry" for the chemist. The search query is thus refined so that it is likely to result in more relevant search results for a particular participant ¶ [0023]. Also see ¶ [0024], [0034]).
However Kasravi does not explicitly facilitate canonical query; identifying one or more attributes of the [canonical] query that correspond to one or more of the attributes of the database.
canonical query (At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136])
identifying one or more attributes of the canonical query that correspond to one or more of the attributes of the database (Technologies are disclosed for generating query execution plans optimized for parallel execution for programs having both core database relational functions and user-defined functions [Abstract]. Also see ¶ [0004]-[0006], [0015], [0129], [0134]); 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Grosse's system would have allowed Kasravi to facilitate canonical query; identifying one or more attributes of the [canonical] query that correspond to one or more of the attributes of the database. The motivation to combine is apparent in the Kasravi's reference, because there is a need to improve technologies to better address processing large data sets with custom functionality.
However neither Kasravi nor Grosse explicitly facilitate indicating attributes of the database.
Maughan discloses, indicating attributes of the database (each of these segments may be represented by a database profile, wherein the database profile is a unique identifier for the traits and preferences of people in the segment. Subsets of data containing fingerprints may be associated with a database profile, such that data that is most relevant to the users whose traits are represented by the database profile is in a first subset and data that is less relevant is in a second subset. For example, a database profile representing traits of people who like rap music may identify a first subset of data containing rap artists and albums ¶ [0004]. Also see ¶ [0006], [0007], [0012]-[0015]).


Regarding claim 2, the combination of Kasravi, Grosse and Maughan discloses, wherein said identifying the one or more attributes of the canonical query comprises [applying natural language processing algorithms] to the canonical query to identify a keyword (Grosse: At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136]).
applying natural language processing algorithms (Kasravi: In general, dialog keyword extraction is performing using natural language processing ( NLP) techniques. NLP techniques permit computing devices to derive meaning from the human-entered natural language input of the contextual information of the contextual information sources. NLP techniques can employ machine learning, such as statistical machine learning, techniques. Other examples of available NLP techniques include co-reference resolution, morphological segmentation, named entity recognition, part-of-speech tagging, parsing, semantic analysis, and word sense disambiguation ¶ [0016]).

Regarding claim 3, the combination of Kasravi, Grosse and Maughan discloses, identifying one or more attribute variations of the intent attribute (Grosse: At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel ; and determining to aggregate the canonical query based on the one or more attribute variations (Grosse: In any of the examples herein, core database relational operations (or "operators") can take the form of any of a variety of relational operations performed on databases in a relational context. For example, JOIN, UNION, PROJECT, AGGREGATE, and the like and variations thereon (e.g., OUTER JOIN, UNION ALL, and the like) can be supported in an execution environment ¶ [0054]. Also see ¶ [0171], [0175]-[0176]).

Regarding claim 4, the combination of Kasravi, Grosse and Maughan discloses, determining to simplify the scope of the [canonical] query based, at least in part, on an analysis that determines the [canonical] query is a complex query (Grosse: it may be desired to implement core parts of the analysis with user-defined functions (UDFs), e.g. the data preparation or iterative algorithms. As optimizers of databases today have limited capabilities to optimize complex queries using UDFs, they are often only used as storage containers, but not considered for the execution of such complex analytical tasks ¶ [0157]. Query optimization can be interpreted as simplified quer).
Grosse discloses, canonical query (At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136]).

Regarding claims 6, the combination of Kasravi, Grosse and Maughan discloses, determining based, at least in part, on the anecdotal information associated with the user, a time scope that defines a time qualifier for the canonical query, wherein the one or more qualifiers added to the scope of the canonical query include the time qualifier (Kasravi: The current context of the participant includes the circumstances surrounding a participant's present situation. For instance, the current context can include or be based on the current time and/or day, the participant's current location, the computing device that the participant is currently using to perform a search, and so on. In one implementation, additional context search terms may be added or appended as context keywords to the search query similar to as in parts 108 and 208, and may be weighted similar to as in parts 110 and 210 ¶ [0039]).

Regarding claim 7, the combination of Kasravi, Grosse and Maughan discloses,  identifying the one or more ambiguities of the scope of the canonical query comprises identifying a location ambiguity in the canonical query the one or more qualifiers added to the scope of the canonical query include a location qualifier determined based on the anecdotal information associated with the user (Kasravi: The current context of the participant includes the circumstances surrounding a participant's present situation. For instance, the current context can include or be based on the current time and/or day, the participant's current location, the computing device that the participant is currently using to perform a search, and so on. In one implementation, additional context search terms may be added or appended as context keywords to the search query similar to as in parts 108 and 208, and may be weighted similar to as in parts 110 and 210 ¶ [0039]. Also see ¶ [0045]).

Regarding claim 8, the combination of Kasravi, Grosse and Maughan discloses, determining one or more alternate attributes based on the one or more identified attributes of the canonical query to broaden the canonical query, wherein said identifying the scope of the canonical query by selecting the one or more scope attributes includes selecting at least one of the one or more alternate attributes (Grosse: Such alternatives are sometimes called "rewrites" because they can be applied to a canonical query execution plan by substituting the alternative for a full merge and initial partitioning operation ¶ [0136]. Also see [0148], [0152]. Examiner hereby specifies that rewrite/alternative query can create broader and more specific queries). 

Regarding claim 28, the combination of Kasravi, Grosse and Maughan discloses, wherein said identifying the scope of the canonical query by selecting the one or more scope attributes from the one or more identified attributes of the canonical query is based on the intent attribute (Kasravi: query context/keyword context determines the intent ¶ [0020], [0024], [0026], [0027], [0029], [0030]. Examiner specifies that context base query defines the scope/attributes, furthermore the modifies query is generated based on intent attributes).

Regarding claim 29, the combination of Kasravi, Grosse and Maughan discloses, wherein the one or more qualifiers to the scope of the canonical query narrow the scope of the canonical query (Kasravi: contextual keywords associated with personalized profile ¶ [0021], [0042], [0044], the contextual keywords will narrow the scope of the query).

Regarding claim 30, the combination of Kasravi, Grosse and Maughan discloses, wherein the one or more ambiguities of the scope of the canonical query include at least one of fiscal metric ambiguities, gender ambiguities, or customer ambiguities (Kasravi: FIGS. 3 and 4 are flowcharts of example methods for selecting which keywords of a participant's personalized profile on which basis to modify a base search query by leveraging different personas of the participant in his or her personalized profile ¶ [0004], [0012], [0038], [0040]).


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Grosse in view Maughan in view of Antoshenkov; Gennady et al (US 5664172 A) [Antoshenkov].

Regarding claim 5, the combination of Kasravi, Grosse and Maughan teaches all the limitations of claim 1. 
However neither one of Kasravi, Grosse or Maughan explicitly facilitate wherein said operations further comprise determining to broaden the canonical query based, at least in part, on an analysis that identifies a Boolean category associated with the canonical query.
Antoshenkov discloses, wherein said operations further comprise determining to broaden the canonical query based, at least in part, on an analysis that identifies a Boolean category associated with the canonical query (The optimizer employs a scanner and an evaluator. A query is composed as ranges of record values related by logical operators. The query is converted to a Boolean tree in canonical form [abstract]. Also see [col. 3, ll. 6-16], [col. 5, ll. 33-41]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Antoshenkov's system would have allowed Kasravi, Grosse and Maughan to facilitate wherein said operations further comprise determining to broaden the canonical query based, at least in part, on an analysis that identifies a Boolean category associated with the canonical query. The motivation to combine is apparent in the Kasravi, Grosse and Maughan's reference, because there is a need for a query optimizer which can process a query having multiple ranges more efficiently.


Claims 16, 18-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Grosse in view Maughan in view of Antoshenkov; Gennady et al (US 5664172 A) [Antoshenkov].

Regarding claims 16 and 21, the combination of Kasravi, Grosse and Maughan clearly show a system for performing the methods of claim 1. Therefore the rejection of claim 1 applies to claims 16 and 21.
However neither one of Kasravi, Grosse or Maughan explicitly facilitate selecting at least a subset of the plurality of logical queries based, at least in part, on a playback duration of a narrated analytics playlist generated using the subset.
CARTWRIGHT discloses, selecting at least a subset of the plurality of logical queries based, at least in part, on a playback duration of a narrated analytics playlist generated using the subset (In this example, the search adjustment unit 4705 is capable of producing an updated estimate of N based on the previous value of N and the difference between the target playback time duration 4434 and the scheduled playback time duration 4533. If the scheduled playback time duration 4533 is too low, the search adjustment unit 4705 may add more content (in other words, the value of N may be raised), whereas if the scheduled playback time duration 4533 is too high, the search adjustment unit 4705 may remove content (in other words, the value of N may be lowered) ¶ [0801]-[806]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because CARTWRIGHT's system would have allowed Kasravi, Grosse and Maughan to facilitate selecting at least a subset of the plurality of logical queries based, at least in part, on a playback duration of a narrated analytics playlist generated using the subset. The motivation to combine is apparent in the Kasravi, Grosse and Maughan's reference, because there is a need to improve processing and analyzing audio signals.

Regarding claim 18, 19, 23 and 24, the combination of Kasravi, Grosse, Maughan and Cartwright clearly show a system for performing the methods of claim 6. Therefore the rejection of claim 6 applies to claim 18, 19, 23 and 24.

Regarding claim 20 and 26, the combination of Kasravi, Grosse, Maughan and Cartwright discloses, evaluating a first set of scripting statements and a second set of scripting statements to generate respective efficiency metrics, wherein the first set of scripting statements and the second set of scripting statements are configured to generate a same result; and selecting one of the first set of scripting statements and the second set of scripting statements to use as the scripting statements to extract information from the database based, at least in part, on the efficiency metric (Grosse: If complex algorithms are implemented inside a relational database, one usually needs to rely on user-defined functions (UDFs) to implement non-standard operations like data cleansing, specific sampling algorithms or machine-learning algorithms. This leads to the desire to efficiently support UDFs inside a database, i.e., considering UDFs during query optimization as well as efficient parallel execution. The placement of expensive predicates and scalar UDFs within an execution plan has been examined ¶ [0174]).

Regarding claim 25, the combination of Kasravi, Grosse, Maughan and Cartwright clearly show a system for performing the methods of claim 3. Therefore the rejection of claim 3 applies to claim 25.


Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Grosse in view Maughan in view of Antoshenkov in view of Chen; Zhongqiang et al. (US 20180060339 A1) [Chen].

Regarding claim 17 and 22, the combination of Kasravi, Grosse, Maughan and Cartwright teaches all the limitations of claim 1. 
However neither one of Kasravi, Grosse, Maughan or Cartwright explicitly facilitate removing duplicate logical queries from the plurality of logical queries to generate a modified plurality of logical queries; ranking the modified plurality of logical queries to generate multiple ranked logical queries; and selecting at least the subset from the multiple ranked logical queries.
Chen discloses, removing duplicate logical queries from the plurality of logical queries to generate a modified plurality of logical queries; ranking the modified plurality of logical queries to generate multiple ranked logical queries; and selecting at least the subset from the multiple ranked logical queries (The suggestion de -duplicator 330 removes one or more duplicated query suggestions from the set of query suggestions. As shown in FIG. 3, the suggestion de-duplicator 330 is accessible to, or coupled to the knowledge database 110, the synonym database 130, the suggestion pattern database 120, and the search serving engine 102. The suggestion ranker 342 ranks the remaining query suggestions of the set based on the score associated with each of the remaining query suggestions ¶ [0050]. Also see ¶ [0056], [0097], [0103]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chen's system would have allowed Kasravi, Grosse, Maughan and Cartwright to facilitate removing duplicate logical queries from the plurality of logical queries to generate a modified plurality of logical queries; ranking the modified plurality of logical queries to generate multiple ranked logical queries; and selecting at least the subset from the multiple .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






1/12/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154